Name: Commission Regulation (EEC) No 107/86 of 21 January 1986 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 1 . 86 Official Journal of the European Communities No L 16/9 COMMISSION REGULATION (EEC) No 107/86 of 21 January 1986 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79 HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2374/79, ' 31 December 1984' is hereby replaced by '31 May 1985'. Article 2 By way of derogation from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 , the purchase applications shall not name the coldstore or stores where the products applied for are stored . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), Whereas Commission Regulation (EEC) No 2374/79 (3), as last amended by Regulation (EEC) No 3211 /85 (4), fixes certain selling prices for beef and veal taken over by the intervention agencies before 31 December 1984 ; whereas the situation regarding these stocks is such that this date should be replaced by 31 May 1985 ; Whereas it seems appropriate to derogate from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 (*), taking into account the administrative difficulties which the application of this rule raises in certain Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 January 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 272, 30 . 10 . 1979, p. 16 . (4) OJ No L 303, 16. 11 . 1985, p . 18 . 0 OJ No L 251 . 5 . 10 . 1979, p. 12 .